Citation Nr: 0412234	
Decision Date: 05/11/04    Archive Date: 05/19/04	

DOCKET NO.  03-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.   

2.  Entitlement to service connection for left ear tinnitus.   

3.  Entitlement to service connection for inguinal hernia.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1953 to 
January 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2000 and March 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office in Portland, Oregon, which denied service 
connection for the issues on appeal.  After the claims folder 
was forwarded to the Board on appeal, the veteran submitted 
statements and evidence directly to the Board, and the 
September 2003 statement may be considered a notice of 
disagreement with respect to the evaluation assigned for 
ventral hernia for which the veteran was granted service 
connection in a July 2003 rating decision.  This is referred 
to the RO for clarification.  

The RO raised the issue of entitlement to service connection 
for tinnitus on its own based upon the evidence on file.  The 
Board finds that the issue of entitlement to service 
connection for bilateral hearing loss is also raised by this 
evidence.  This is referred to the RO for appropriate action.

The issues on appeal are not ready for appellate review and 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

The Board notes that in August 2002, the RO requested special 
VA examinations with a request for opinions consistent with 
VCAA at 38 U.S.C.A. § 5103A(d)(2).  These questions were 
specifically tailored to the issues presented in this appeal, 
reflected thoughtful preparation, and the answers to the 
questions posed should have provided competent clinical 
evidence allowing a disposition of each issue.  
Unfortunately, the VA examination reports produced in 
response to these questions answered some, but not all, of 
the questions presented, so the appeal will be returned for 
the completion of this essential development.  

With respect to the issues of entitlement to service 
connection for Meniere's disease and left ear tinnitus, 
issues which appear to be closely related by causal origin, 
the October 2002 VA examination performed by Dr. RLS appears 
to indicate that findings during service were not related to 
the veteran's later onset of Meniere's disease and tinnitus.  
Unfortunately, this report questioned whether Meniere's 
disease was actually the correct diagnosis for the veteran's 
"labyrinth dysfunction."  Although VA outpatient treatment 
records routinely carry a diagnosis of Meniere's disease, 
this VA examination report indicates that although this may 
be the proper diagnosis, additional examination would be 
necessary to determine whether the diagnosis is Meniere's, or 
"retro-cochlear pathology," or some other dysfunction.  
Because the actual diagnoses of the veteran's disorder may be 
essential in determining whether that disorder had its 
origin, onset, or is otherwise related to active service, a 
determination may be necessary.  Additionally, although 
questions about the veteran's tinnitus were posed, tinnitus 
was not discussed in this report of examination.  

With respect to the issue of entitlement to service 
connection for inguinal hernia, the Board notes that the 
October 2002 VA examination for hernia performed by Dr. RCG 
noted the existence of four past corrective surgeries, two 
inguinal and two ventral but failed, in response to the RO's 
posed questions, to provide any opinion with respect to the 
likely onset of inguinal hernia, and/or whether inguinal 
hernia was in any way causally related to the veteran's 
active military service.  The Board notes that, consistent 
with the veteran's claims, he was most recently granted 
service connection for both hiatal hernia and ventral hernia 
in July 2003.  The most recent examination for hernia notes 
the existence of two prior inguinal hernia surgeries but 
fails to provide any indication of whether these inguinal 
hernias were in any way related to military service.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Initially, the RO should review the 
file to ensure that all actions 
consistent with and required by VCAA have 
been followed in the veteran's appeal.  
Any additionally necessary notifications 
or other actions consistent with VCAA 
must be taken, if required.  

2.  The veteran's claims folder should be 
referred to Dr. RLS at the VA Domiciliary 
at White City, Oregon, for additional 
review and production of opinions.  If he 
is not available, the claims folder 
should be referred to another 
otolaryngologist.  If, in the opinion of 
the doctor, it would be necessary to 
examine the veteran again to respond to 
this request, then this doctor should 
arrange for such examination as 
necessary.  The physician should provide 
an opinion as to whether it is at least 
as likely as not that the veteran has 
Meniere's disease (or some other 
labyrinth dysfunction) and tinnitus which 
is related to any incident, injury or 
disease of active military service from 
November 1953 to January 1958.  

3.  The claims folder should be referred 
to Dr. RCG who examined the veteran for 
hernia in October 2002.  If he is not 
available, the claims folder should be 
referred to another physician qualified 
to examine for hernia.  If, in the 
opinion of the doctor, it would be 
necessary to examine the veteran again to 
respond to this request, then this doctor 
should arrange for such examination as 
necessary.  The physician is requested to 
provide an opinion as to whether it is at 
least as likely as not that the two 
postoperative inguinal hernias identified 
in his October 2002 examination report 
occurred during or were otherwise 
causally related to some incident, injury 
or disease of active military service.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the two postoperative 
inguinal hernias were caused or worsened 
by his service-connected hiatal or 
ventral hernias.  

4.  After completion of the above 
development, the RO should again address 
the issues on appeal, and, if the 
decision is not to veteran's 
satisfaction, he and the representative 
must be provided with a supplemental 
statement of the case which addresses 
compliance with VCAA, the development 
requested in this remand, and the issues 
remaining on appeal.  The veteran and 
representative must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further  
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

